Citation Nr: 1714379	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  09-48 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from December 11, 2008 to January 16, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1968 to March 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied an increased disability rating in excess of 30 percent for generalized anxiety disorder.  A claim for an increased disability rating for the service-connected acquired psychiatric disorder was received in December 2008.

In March 2011, the Board (1) granted a 50 percent increased disability rating for the service-connected acquired psychiatric disorder for the entire rating period from December 11, 2008 (the date the increased rating claim was received by VA), implemented by a July 2011 rating decision, (2) found, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), that the issue of entitlement to a TDIU had been reasonably raised by the evidence of record in connection with the increased rating claim for an acquired psychiatric disorder, and (3) remanded the issue of a TDIU for agency of original jurisdiction (AOJ) adjudication in the first instance.  As discussed below, the Board is granting a TDIU, which constitutes a full grant of the benefit sought on appeal; as such, any discussion regarding compliance with the Board's remand instructions has been rendered moot.    

In an August 2016 rating decision, the AOJ continued to deny entitlement to a TDIU, and simultaneously issued a supplemental statement of the case and recertified this issue back to the Board.  

Initially, in this case, the claims file was lost and had to be "rebuilt."  Despite efforts untaken by the AOJ, multiple records and lay statements received throughout the appeal period were unable to be obtained and are considered permanently unavailable.  The AOJ was able to obtain VA treatment records dated throughout the appeal period, VA examinations dated in 2008, 2009, 2011, and 2015, and Social Security Administration (SSA) disability benefit records that provide a picture of the symptoms and resultant occupational impairments associated with the service-connected disabilities throughout the appeal period.  

The TDIU claim was reasonable raised in connection with the increased rating claim for the service-connected acquired psychiatric disorders that was received on December 11, 2008.  A TDIU claim is a form of increased rating.  In Hurd v. West, 13 Vet. App. 449 (2000), the U.S. Court of Appeals for Veterans Claims (Court) held that "a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim."  Id. at 450.  As such, a grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  

The effective date for an increased rating for disability compensation (in this case, assignment of a TDIU) will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); see also Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (holding that, in order to obtain an increased disability rating earlier than the date of the claim for increase, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim for increase).  As will be discussed in detail below, the Board finds that it is not factually ascertainable that the service-connected disabilities prevented the Veteran from obtaining or retaining substantially gainful employment within the one year prior to December 11, 2008.  

Next, for the period from January 16, 2015 forward, pursuant to a May 2015 rating decision, the Veteran was awarded a 100 percent combined disability rating.  The Veteran is not in receipt of a 100 percent disability rating for any one service-connected disability.  Assignment of a total schedular rating does not automatically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) (West 2014) by having an "additional" disability of 60 percent or more ("housebound" rate)).  In Bradley, the Court held that a TDIU was warranted in addition to a schedular 100 percent rating where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  The Court recognized that it was possible for a veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating).

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley, supra.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation under 
38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id. 

Special monthly compensation is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2016).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  The Court declared, however, if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie, 24 Vet. App. at 250.

The instant matter is distinguishable from both Bradley and Buie.  Under the unique facts of Bradley, special monthly compensation was available where a veteran had been granted TDIU based on a "less than total" 70 percent rating for only one disability, and had subsequently obtained service connection for multiple orthopedic disabilities that combined to 60 percent.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley at 293.  This case is distinguishable from Bradley because, here, the Veteran is not in receipt of a less than 100 percent schedular disability rating for any one service-connected disability upon which a TDIU is granted.  Rather the 100 percent schedular disability rating assigned from January 2015 is based on the combined ratings of multiple service-connected disabilities.

Concerning both Bradley and Buie, in this case, the Veteran has not contended, and the evidence of record does not reflect, that any single service-connected disability has rendered him unable to secure or follow a substantially gainful occupation.  The Veteran is currently service connected for multiple disabilities, specifically for acquired psychiatric disorders (currently diagnosed as posttraumatic stress disorder (PTSD) and other specified depressive disorder), bilateral upper and lower extremity diabetic peripheral neuropathy (previously diagnosed as bilateral carpal tunnel syndrome), diabetes mellitus type II, burn and shell fragment wound scars of the bilateral upper extremities and shoulders, and bilateral tinnitus.  Multiple medical records convey that the Veteran was unable to work after January 2015 due to a combination of all of these disabilities.  Further, the Veteran has not contended and the evidence of record does not otherwise reflect that any single disability prevents the Veteran from substantially gainful employment.  

To award a TDIU rating for the period since January 16, 2015 (when the 100 percent combined disability rating began) would result in duplicate counting of disabilities.  38 C.F.R. § 4.14 (2016).  As neither Bradley or Buie is applicable, the period on appeal for entitlement to a TDIU is limited from one year prior to December 11, 2008 (the date the claim for an increased disability rating for the acquired psychiatric disorders was received by VA) to January 16, 2015 (the date the Veteran was assigned a 100 percent combined disability rating for all the service-connected disabilities).  The question of entitlement to a TDIU from January 16, 2015 forward has been rendered moot.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   

Finally, in a July 2015 written statement (submitted on a VA Form 9), the representative indicated that the Veteran disagreed with an June 2015 VA letter stating that he was not approved for Service Disabled Veterans Insurance (S-DVI).  Effective March 24, 2015, VA will only accept issues listed on a timely VA Form 21-0958, Notice of Disagreement, in cases where the AOJ provides the form for the purpose of initiating an appeal.  38 C.F.R. § 20.201 (2016).  A review of the claims file does not reflect that the Veteran expressed disagreement using the required VA form.  If the Veteran wishes express disagreement with respect to any decision made by VA, he should submit a VA Form 21-0958 expressing such an intention.     

In November 2010, the Veteran testified at a personal hearing at the VA RO in Nashville, Tennessee (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  For the entire appeal period from December 11, 2008 to January 16, 2015, the Veteran's service-connected disabilities have had a combined disability rating of 80 percent, with at least one service-connected disability rated at least 40 percent disabling.

2.  For the entire appeal period from December 11, 2008 to January 16, 2015, the service-connected disabilities prevented the Veteran from obtaining or retaining substantially gainful employment.  

3.  It is not factually ascertainable that the service-connected disabilities prevented the Veteran from obtaining or retaining substantially gainful employment within the one year prior to December 11, 2008.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU, from December 11, 2008 to January 16, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Board is granting a TDIU, which constitutes a full grant of this issue; therefore, no further discussion regarding VCAA notice or assistance duties is required.  




TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
  
A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

For the entire increased rating period on appeal (December 11, 2008 to January 16 2015), the Veteran's service-connected disabilities have had a combined disability rating of 80 percent, with at least one service-connected disability rated at least 40 percent disabling.  The service-connected acquired psychiatric disorders have been rated as 50 percent disabling throughout the relevant appeal period.  Based on the above, the service-connected disabilities have met the rating percentage criteria for TDIU under 38 C.F.R. § 4.16(a) throughout the period on appeal.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2016).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

The Veteran contends that he is prevented from obtaining and maintaining substantially gainful employment due to the service-connected disabilities, specifically, the bilateral carpal tunnel syndrome (currently diagnosed as diabetic peripheral neuropathy) and psychiatric disorders.  See March 2011 application for increased compensation based on unemployability (on a VA Form 21-8940).  At the November 2010 Board hearing, the representative indicated that the Veteran was unemployable due to the service-connected anxiety disorder and other service-connected disabilities. 

The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities rendered him unable to secure (obtain) or follow (maintain) substantially gainful employment for the period on appeal from December 11, 2008 to January 16, 2015.  As discussed in detail below, the weight of the evidence of record reflects that the Veteran experiences significant functional impairments caused by the service-connected bilateral upper extremity and acquired psychiatric disorders.  

For the period on appeal from December 11, 2008 to January 16, 2015, the Veteran was in receipt of service connection for generalized anxiety disorder rated as 50 percent disabling, carpal tunnel syndrome, right rated as 20 percent disabling, carpal tunnel syndrome, left rated as 20 percent disabling, diabetes mellitus, type II rated as 20 percent disabling, right upper extremity and shoulder burn scars rated as 10 percent disabling, left upper extremity and shoulder burn scars rated as 10 percent disabling, and right and left shoulder shell fragment wound scars rated as noncompensable.  (The Veteran is in receipt of service connection for additional disabilities effective January 16, 2015, which are not relevant to the period currently on appeal).    

In a September 2008 psychiatric evaluation conducted in connection with the Veteran's claim for SSA disability benefits, Dr. T.F. noted that the Veteran would probably have mild difficulty relating to and getting along with supervisors and coworkers.  Dr. T.F. noted that the Veteran was able to understand and remember instructions and displayed adequate concentration.  Dr. T.F. noted that the Veteran last worked two years prior, i.e., approximately 2006, and worked as a mechanic for 14 years prior to being accused of stealing, which resulted in termination.  The Veteran reported previous work for four years in management as well as 15 years as a machine operator, and being laid off from both positions. 

SSA disability benefit records dated throughout 2008 note that the Veteran reported being unable to work due to (service-connected) carpal tunnel syndrome with nerve damage in both hands, diabetes, and mental problems as well as (non-service-connected) high blood pressure.  The Veteran reported being unable to pick up anything heavy, pain in the hands and arms, being unable to "think straight," "keep [his] mind no anything," and a need to avoid others in order not to hurt them.  The Veteran reported that deterioration of his arms, including lack of grip strength in his hands and inability to hold things for any period of time, along with his deteriorating mental state prevented him from working.  The Veteran reported working for a piping company from 1993 to 1994, in construction from 1994 to 1995, as a limousine driver from 1995 to 1996, for a humane shelter from 1996 to 2000, in construction from 2000 to 2005, and as a car lot attendant from 2005 to 2006.  See 2008 SSA functional and work history reports. 

A November 2008 SSA vocational analysis worksheet notes that the limited ability for gross and fine manipulation of objects in the Veteran's hands.  The worksheet notes moderate limitations associated with the Veteran's ability to respond appropriately to changes in work settings.  The worksheet notes that the Veteran could not be expected to make a satisfactory adjustment to other work. 

An April 2009 SSA disability determination notes that the Veteran was considered disabled for SSA purposes effective November 4, 2008 with a primary diagnosis of human immunodeficiency virus (HIV) and secondary diagnosis of affective/mood disorders.  The disability determination notes that, while the Veteran alleged he has been disabled since December 2005, the earliest evidence that the Veteran's conditions are disabling was November 4, 2008.   

VA treatment records dated throughout the appeal period note that the Veteran was not working and had diminished occupational ability.  An October 2008 VA treatment record notes that the Veteran reported previously working at VA as a housekeeper and had last worked in "chemical work" earlier that year.  The Veteran reported that he had filed for SSA disability benefits and was unable to work.  

A July 2008 VA examination report notes that the Veteran was working part time as a handyman for the previous two to five years.  The VA examiner noted that the (service-connected) peripheral neuropathy/carpal tunnel syndrome had significant occupational effects due to decreased manual dexterity, problems with lifting and carrying, and pain.  The VA examination report notes that the Veteran reported weakness and pain in both hands and began wearing bilateral wrist splints in 2006. 

An October 2008 VA psychiatric examination report notes that the Veteran reported that he was currently unemployed, estimating it had been approximately two years since he had last been employed.  The Veteran reported that he stopped working because of the (service-connected) carpal tunnel syndrome with additional health problems discovered thereafter contributing to the fact that he had not returned to the work force.

A March 2009 VA psychiatric examination report notes that the Veteran had symptoms associated with the acquired psychiatric disorders including anxiety, depression, difficulty concentrating on tasks, irritability, and auditory hallucinations.  The VA examination report notes that the Veteran was not currently employed and had retired in 2007 due to physical medical problems.  The Veteran reported that, mentally, he could work, but physical he could not. 

A March 2009 VA peripheral neuropathy examination report notes that the Veteran reported increasing pain and numbness in both hands.  The Veteran reported bilateral hand weakness, stiffness, numbness, paresthesias, dysesthesias, pain, and impaired coordination resulting in difficulty writing or buttoning buttons.  The VA examination report notes tremors with motion in both hands.   The Veteran reported being unable to work due to a multitude of medical problems.  

At the November 2010 Board hearing, the Veteran testified that the psychiatric disability affects his ability to work around people and his body continued to deteriorate physically after he developed diabetes.  The Veteran reported difficulty performing tasks even with detailed written instructions and memory impairment.

In a March 2011 application for increased compensation based on unemployability (VA Form 21-8940), the Veteran reported that the bilateral carpal tunnel syndrome and anxiety disorder prevent him from securing or following any substantially gainful employment.  The Veteran reported that he last worked full-time in June 1998 and became too disabled to work in October 2008.  The Veteran reported leaving his last job because of his disabilities.  The Veteran reported that the highest educational level he achieved was two years of college.  In August 2016 correspondence (on a VA Form 21-4192), the Veteran's former employer noted that the Veteran had been employed from April 1994 to June 2005 and had been terminated due to "lack of work." 

A December 2011 VA examination report notes that the Veteran's diabetes and upper extremity peripheral neuropathy impact his ability to work by causing fatigue and upper extremity weakness.  The VA examiner noted that the service-connected diabetes causes fatigue, difficulty in managing blood sugar levels, and requires the Veteran to limit strenuous activity.  The VA examiner noted symptoms of moderate constant pain, paresthesias, dysesthesias, and numbness associated with the service-connected upper extremity neuropathy.  The VA examiner assessed that the Veteran would be unable to work in a physical work environment due to the diabetes and resultant fatigue.  The VA examiner assessed that, based on his current medical condition, the Veteran would be able to perform sedentary work. 

In a January 2015 letter, the Veteran's treating VA psychiatrist opined that the Veteran is unemployable due to combined physical and psychological reasons.  A May 2015 VA psychiatric examination report notes that the Veteran has not worked for over 10 years due to medical and mental health conditions with his last job in the construction industry.  The VA examiner noted psychiatric symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships. 

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude the type of employment for which he is trained and for which he has experience.  The Board finds that the service-connected disabilities, taken together, preclude employment within the physical and mental capabilities of the Veteran.  As detailed above, the major of the Veteran's work experience has required physical labor and the use of his hands (i.e., construction and machinery) which is precluded by the service-connected bilateral upper extremity disorders.  The Board finds that the impairment associated with the service-connected psychiatric disorders would also preclude many types of employment, including sedentary office work, due to the level of interaction with others that would be required.  

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore,	 21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R.  § 4.16.  The test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the claimant.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities render him essentially unemployable, regardless of occupation; therefore, the Board finds that, for the period from December 11, 2008 to January 16, 2015, TDIU is warranted under 38 C.F.R. § 4.16(a).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Finally, the Board finds that it is not factually ascertainable whether the service-connected disabilities prevented the Veteran from retaining substantially gainful employment within the one year prior to December 11, 2008.  See Gaston, 605 F.3d 979.  The Court has held that the relevant temporal focus for adjudicating an increased rating claim (in this case, assignment of a TDIU) is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston, 605 F.3d at 984, the effective date is no earlier than the date of the claim.  

The evidence of record contains conflicting accounts of when the Veteran stopped working and began unemployability due to the service-connected disabilities.  While there a few notations in the claims file that the Veteran may have performed some part-time handyman or "chemical work" in the early part of 2008, the Board does not find this work to be more than marginal and is outweighed by the evidence of record reflecting that the Veteran stopped working due to the service-connected disabilities in 2005 or 2006 - including the Veteran's statements made during the course of this appeal and to health care professionals in the course of treatment.  These notations support a finding that the factually ascertainable date that a TDIU was warranted before the one year period prior to the increased rating claim, causing the effective date to be the date of claim for increase.  As such, the Board finds that the weight of the evidence reveals that it is not factually ascertainable that the service-connected disabilities prevented the Veteran from retaining substantially gainful employment within the one year prior to December 11, 2008.  


ORDER

TDIU, from December 11, 2008 to January 16, 2015, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


